Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 06/28/2021 has been entered. Claims 1-18 and 20-21 remain pending in the present application. Claim 19 is cancelled.
Claim Objections
Claims 20 and 21 are objected to because of the following informalities: Claim 20 depends on cancelled Claim 19; Claim 21 depends on Claim 20. For the purposes of examination, Claim 20 is being interpreted to depend from Claim 16. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 16-17, & 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waltz 2622829 (hereinafter Waltz).
Regarding Claim 1, Waltz discloses a stand for a conduit, the stand comprising: a body (12) including a receptacle (16) configured to receive the conduit (18) therein (col. 1, lines 41-54, Figs 2-3); a hook (42) coupled to the body such that the hook is fixed relative to the body (col. 2, lines 23-31, Figs 3 & 6); and a leg (32) pivotably coupled to the body (col. 2, lines 10-22, 
Regarding Claim 2, Waltz discloses the stand, wherein the body comprises a stop (40) that is configured to engage with the leg when the leg is in the second position (col. 2, lines 23-31, Figs 2-3).
Regarding Claim 3, Waltz discloses the stand, wherein the hook forms the stop (col. 2, lines 23-31, Figs 2-3).
Regarding Claim 16, Waltz discloses a hose stand, comprising: an elongate body  (12) including a longitudinal axis, and an axially extending receptacle (16), wherein the receptacle includes an opening that is configured to receive a hose therethrough in a radial direction with respect to the longitudinal axis (col. 1, lines 41-54, Figs 2-3); a hook (42) coupled to the body (col. 2, lines 23-31, Figs 3 & 6); and a leg (left 32 on Fig 2) pivotably coupled to the body on a side of the body that is opposite the opening of the receptacle (col. 2, lines 10-22, Figs 2), wherein the leg is pivotable relative to the body between: Page 4 of 10Appl. No. 16/575,085Amdt. Dated June 28, 2021Reply to Office Action of March 31, 2021a first position (52) in which the leg is spaced from the hook (col. 2, lines 40-53, Figs 1 & 3); and a second position (32), in which the leg is pivoted outward from the body, away from the first position, to engage with the hook (col. 2, lines 40-53, Figs 2-3).
Regarding Claim 17, Waltz discloses the hose stand, wherein when the leg is in the first position, the leg extends substantially parallel to the longitudinal axis (col. 2, lines 40-53, 52 Fig 3).
Regarding Claim 20, Waltz discloses the stand, wherein the hook (42) is configured to engage with a support structure to suspend the body (e.g. two spaced nails that the hooks 42 on either side engage with).
Regarding Claim 21, Waltz discloses the stand, wherein the hook comprises a base end (42) coupled to the body and a distal end (40) extended away from the body, wherein when the leg is in the second position, the leg is to engage with the distal end of the hook (col. 2, lines 23-31, Figs 2-3 & 6).
Claims 8-11 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burt 4403758 (hereinafter Burt).
Regarding Claim 8, Burt discloses a stand for a conduit, the stand comprising: a body (12) including a longitudinal axis, a first end, and a second end opposite the first end, and comprising a receptacle extending along the longitudinal axis from the first end to the second end, wherein the receptacle is configured to receive the conduit therein (col. 3, lines 42-50, Fig 1); a hook (col. 4, lines 13-29, 26 Figs 1-3) coupled to the body that defines a cavity configured to receive a support structure therein in an axial direction with respect to the longitudinal axis (although it is not explicitly disclosed that the stop member 26 is used in this manner, it is configured to be used as claimed in the present disclosure); and a leg (16) pivotably coupled to the body, wherein the leg is configured to pivot relative to the body to adjust an angle between the leg and the longitudinal axis, wherein the leg is configured to engage with a support surface (col. 3, lines 57-67, Figs 1-3). 
Regarding Claim 9, Burt discloses the stand, wherein the body comprises a stop (26) that is configured to engage with the leg to limit a rotation of the leg relative to the body (col. 4, lines 13-29, Figs 1-3).
Regarding Claim 10, Burt discloses the stand, wherein the stop comprises the hook (col. 4, lines 13-29, 26 Figs 1-3).
Regarding Claim 11, Burt discloses the stand, wherein the receptacle generally U- shaped in radial cross-sectional view relative to the longitudinal axis such that the conduit may be inserted into the receptacle in a radial direction relative to the longitudinal axis (col. 3, lines 42-50, 10 Fig 1).
Regarding Claim 14, Burt discloses the stand, wherein the leg comprises: an elongate column (26) including a first end and a second end, wherein the first end of the column is pivotably coupled to the body (col. 3, lines 57-67, Figs 1-3); and a foot (20) coupled to the second end of the column, wherein the foot is configured to engage with a support surface when the leg is in the second position (col. 4, lines 1-8, Figs 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Waltz in view of Jones 2006/0091279 (hereinafter Jones)
Regarding Claim 4, Waltz discloses the stand, wherein the leg comprises: an elongate column (32) including a first end and a second end, wherein the first end is pivotably coupled to the body (col. 2, lines 40-53, Figs 2-3). Waltz fails to disclose a foot coupled to the second end of the column; however Jones teaches a foot (31) coupled to the second end of the column wherein the foot is configured to engage with a support surface when the leg is in a second position (par. 0017, 31 Figs 2-3). Waltz and Jones are analogous art since they are from the same problem solving area, supports for elongate structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the foot taught by Jones to the leg disclosed by Waltz in order to give the device great stability.
Regarding Claim 5, Waltz as modified teaches wherein the body comprises a longitudinal axis, wherein the receptacle extends along the longitudinal axis (Waltz: through 16 Fig 3), wherein the foot has a width in a direction that is perpendicular to a direction of the longitudinal axis (Jones: 31 Fig 3), and wherein the width of the foot is wider than a corresponding width of the column (Jones: par. 0017, 31 Figs 2-3).
Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waltz in view of Ingersoll 147402 (hereinafter Ingersoll). 
Regarding Claim 6, Waltz discloses the stand, comprising a second leg (32) pivotably coupled to the body, wherein the leg and the second leg each comprise: an outer housing pivotably coupled to the body (col. 2, lines 40-53, Figs 2-3); but fails to disclose an inner leg member telescopically disposed within the outer housing. However, Ingersoll teaches an inner leg member (b) telescopically disposed within the outer housing (par. 5, Figs 1-2). Waltz and Ingersoll are analogous art since they are from the same problem solving area, supports for 
Regarding Claim 18, Waltz fails to disclose the hose stand, wherein the leg comprises: an outer housing pivotably coupled to the body; and an inner leg member telescopically disposed within the outer housing. However, Ingersoll teaches a hose stand, wherein the leg comprises: an outer housing (B) pivotably coupled to the body; and an inner leg member (b) telescopically disposed within the outer housing (par. 5, Figs 1-2). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waltz in view of Charbonneau 575700 (hereinafter Charbonneau). Waltz fails to disclose the stand, comprising a pair of spacer arms pivotably coupled between the leg and the second leg. However, Charbonneau teaches a stand, comprising a pair of spacer arms (b & b^2) pivotably coupled between the leg and the second leg, wherein a first spacer arm (b) of the pair of spacer arms is pivotably coupled to the leg, wherein a second spacer arm (b^2) of the pair of spacer arms is pivotably coupled to the second leg, and wherein the first spacer arm and the second spacer arm are pivotably coupled to one another (lines 34-40, b^3 Fig 1). Waltz and Charbonneau are analogous art since they are from the same problem solving area, supports for elongate structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer arms taught by Charbonneau with the spring disclosed by Waltz in order to increase the stability and sturdiness of the support. 
Claims 12-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burt in view of Ingersoll.

    PNG
    media_image1.png
    376
    289
    media_image1.png
    Greyscale

Ingersoll Annotated Fig 3

Regarding Claim 12, Burt fails to disclose the stand, wherein the body comprises a pair of axially extending arms, wherein a space between the arms forms an opening into the receptacle. However, Ingersoll teaches a stand, wherein the body comprises a pair of axially extending arms, wherein a space between the arms forms an opening into the receptacle (see annotated Fig 3). Burt and Ingersoll are analogous art since they are from the same problem solving area, supports for elongate structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the body disclosed by Burt in the shape taught by Ingersoll in order to better retain an inserted pipe.
Regarding Claim 13, Burt as modified discloses the stand, wherein each of the arms includes a distal end extending away from the receptacle, wherein the distal ends of the arms diverge away from one another (Ingersoll: annotated Fig 3).
Regarding Claim 15, Burt discloses the stand, comprising a second leg (16, Figs 1-2) pivotably coupled to the body, but fails to disclose wherein the leg and the second leg each .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631